NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINTON P. FROST,                                No. 19-15579

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01240-JCS

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE,

                Defendant-Appellee,

and

MELANIE ANN PUSTAY; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Joseph C. Spero, Magistrate Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Vinton P. Frost appeals pro se from the district court’s summary judgment in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his Freedom of Information Act action arising out of the Department of Justice’s

responses to his requests for records. We have jurisdiction under 28 U.S.C. §

1291. We review de novo whether the magistrate judge validly entered judgment

on behalf of the district court. Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017).

We vacate and remand.

      Frost consented to proceed before a magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then dismissed claims against defendants Pustay

and O’Neill before they had been served. See 28 U.S.C. § 1915A. Because all

parties, including unserved defendants, must consent to proceed before the

magistrate judge for jurisdiction to vest, see Williams, 875 F.3d at 503-04, we

vacate the magistrate judge’s May 15, 2017 order and remand for further

proceedings as to the dismissed claims.

      In light of our disposition, we do not consider Frost’s contentions regarding

summary judgment.

      All pending motions and requests are denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                   19-15579